United States Court of Appeals
                         For the Eighth Circuit
                    ___________________________

                            No. 19-1924
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                           William Hubbard, Jr.

                  lllllllllllllllllllllDefendant - Appellant

                  Hubbard’s Fishing Float & Café, LLC

                         lllllllllllllllllllllDefendant
                                 ____________

                Appeal from United States District Court
               for the Northern District of Iowa - Dubuque
                              ____________

                      Submitted: February 11, 2020
                        Filed: February 21, 2020
                             [Unpublished]
                             ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       William Hubbard, Jr., did not timely appear in an ejectment action brought by
the United States. Based on a finding that Hubbard willfully refused to appear, the
district court 1 entered a default judgment against him.

       We conclude that the district court did not abuse its discretion. The record
supports the finding that Hubbard acted willfully by evading service and refusing to
respond despite having actual notice of the lawsuit. See Ackra Direct Mktg. Corp.
v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir. 1996) (discussing the standard of
review and stating that a default judgment is appropriate if a party’s conduct is
willful, contumacious, or intentional). Moreover, none of Hubbard’s remaining
arguments have merit. See id. at 857 (stating that when a party has engaged in
willful misconduct, even the existence of a meritorious defense is not enough to
avoid a default judgment); see also Taylor v. City of Ballwin, 859 F.2d 1330, 1333
n.7 (8th Cir. 1988) (explaining that following the entry of a default judgment, a party
has no standing to contest the factual allegations). We accordingly affirm the
judgment of the district court. 2 See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
      2
          All remaining motions, which have now become moot, are denied.
                                         -2-